ON MOTION FOR REHEARING
PER CURIAM.
Upon consideration of appellee’s Motion for Rehearing, we withdraw the opinion of November 1, 1983, and substitute the following opinion.
We reverse the trial court’s order permitting appellee to hold over as tenant until sixty days after determination of the action upon a holding that the order appealed provided injunctive relief, see Florida Jurisprudence, Injunctions, section 32 (1981) and cases cited therein, requiring the trial court to apply Florida Rule of Civil Procedure 1.610. While the equitable remedy is proper in this case, see Shaw Brothers Oil Co. v. Parrish, 99 So.2d 610 (Fla.1958); Knight v. Global Contact Lens, 220 So.2d 693 (Fla. 3d DCA 1969); 43A C.J.S. Injunctions § 66 (1978), we reverse because the trial court failed to require the posting of bond, Florida Rule of Civil Procedure 1.610(c), and because the order fails to specify the court’s reasons for entering the order, Florida Rule of Civil Procedure 1.610(a).
Reversed and remanded for further proceedings.